NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADRIAN ARMANDO CHAPARRO,                        No. 16-15693

                Plaintiff-Appellant,            D.C. No. 5:14-cv-04955-LHK

 v.
                                                MEMORANDUM*
CLARK E. DUCART, Warden, in his
Official and Individual Capacity; E.
CONTRERAS, Correctional Officer, in his
Official and Individual Capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Adrian Armando Chaparro, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his right to the free exercise of religion. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo both summary judgment and an

officer’s entitlement to qualified immunity. Hughes v. Kisela, 841 F.3d 1081,

1084 (9th Cir. 2016). We may affirm on any ground supported by the record.

Enlow v. Salem-Keizer Yellow Cab Co., Inc., 389 F.3d 802, 811 (9th Cir. 2004).

We affirm.

       The district court properly granted summary judgment on Chaparro’s claim

for damages against all defendants in their official capacity on the basis of

Eleventh Amendment immunity. See Mitchell v. Washington, 818 F.3d 436, 442

(9th Cir. 2016) (“The Eleventh Amendment bars claims for damages against a state

official acting in his or her official capacity.”).

       The district court properly granted summary judgment for defendant Ducart

because Chaparro failed to raise a genuine dispute of material fact as to whether

Ducart personally participated in any constitutional deprivation. See Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he

or she is personally involved in the constitutional deprivation or there is a

“sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

       The district court properly granted summary judgment for defendant

Contreras on the basis of qualified immunity because it would not have been clear

to every reasonable official that it was unlawful to follow the Inmate Attendance


                                             2                                  16-15693
Policy and remove Chaparro from the chapel ducat list after he failed to attend a

chapel service. See Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (discussing

qualified immunity and noting that a right is clearly established only if “every

reasonable official would have understood that what he is doing violates that

right.” (citation and internal quotation marks omitted)); see also Canell v. Lightner,

143 F.3d 1210, 1215 (9th Cir. 1998) (relatively short-term and sporadic

interference with prayer activities does not violate free exercise clause).

      We reject as meritless Chaparro’s contention that the district court

erroneously failed to take into consideration his claim under the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”). Even if Chaparro’s complaint

was construed as raising a RLUIPA claim, his RLUIPA claim fails because

Chaparro only seeks monetary damages, which are not available under RLUIPA.

See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015) (RLUIPA does not

authorize money damages against state officials sued in their official or individual

capacities).

      AFFIRMED.




                                          3                                     16-15693